Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The closest prior art found in the examiner’s search was KAMIMURA; Tetsuya et al. (US 20190136161 A1).
In this reference Kamimura teaches semiconductor cleaners containing oxidizing agents, corrosion inhibitors, and water (see abstract).  Kamimura further teaches suitable corrosion inhibitors which include both ascorbic acid and thiourea.
Kamimura teaches sulfuric acid based compounds such as surfactants with sulfuric acid ester functionality.  But these types of compounds different greatly in semiconductor cleaning compositions.  Surfactants purpose is to reduce the surface tension of the solution.  Whereas sulfuric acid itself would not provide such a function.
Kamimura therefore does not anticipate the instant invention.  Furthermore, if it were to be argued that sulfuric acid could be included, a person of ordinary skill would first have to pick and choose both the ascborbic acid and the thiourea from a list of possible corrosion inhibitor but would also have to seek a secondary reference providing a teaching and motivation for the inclusion of the sulfuric acid.  Such reasoning would require the application of hindsight.
As no objections or rejections are pending in this case, instant claims 1-8 are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761